 



EXECUTION COPY
Exhibit 10.1
July 11, 2006
Penton Media, Inc.
1300 East 9th Street
Cleveland, Ohio 44114

Attn:   Mr. David B. Nussbaum, Chief Executive Officer
Mr. Preston Vice, Chief Financial Officer

Dear David and Preston:
          As you know, the Board of Directors (the “Board”) of Penton Media,
Inc. (the “Company”) is exploring strategic alternatives for the Company, which
may include exploration (the “Sale Process”) of a sale (a “Sale”) of the
Company, and in connection with the potential Sale Process, a Special Committee
of the Board (the “Special Committee”) has been formed to represent the
interests of the holders (the “Common Stockholders”) of the common stock, par
value $0.01 per share (the “Common Stock”) of the Company. This letter agreement
is based on discussions among the holders (the “Series C Preferred
Stockholders”) of the Series C Convertible Preferred Stock, par value $0.01 per
share (the “Series C Preferred Stock”) and the Special Committee.
          As you know, the Board has determined that it would not authorize the
Company to move forward with any Sale Process without advance resolution of any
issues as to the allocation between the Common Stockholders and the Series C
Preferred Stockholders of the consideration in a Sale. Accordingly, in order to
facilitate a Sale Process, we hereby agree as follows:
     1. Framework: To the extent that the Sale Process results in a Sale, and
the cash proceeds from that Sale available to the Series C Preferred
Stockholders and the Common Stockholders, in the aggregate, will equal or exceed
$105,000,000, we hereby (i) waive any right we would have under Section 3B of
the Certificate of Designations, Preferences and Rights of Series C Convertible
Preferred Stock of the Company (the “Certificate of Designations”) to be
allocated that portion of the total consideration to be received by the holders
of the capital stock of the Company in a Sale that we would otherwise receive
pursuant to Sections 3A and 3B of the Certificate of Designations to the extent
necessary to permit the Common Stockholders to receive the amount set forth in
Annex A (the “Common Stock Amount”); (ii) waive any right we would have to cause
the Company to redeem our shares of Series C Preferred Stock pursuant to
Section 4B of the Certificate of Designations in connection with a Sale;
(iii) waive any right we would have to initiate a sale under Section 9.9 of the
Amended and Restated Series B Convertible Preferred Stock and Warrant Purchase
Agreement, dated as of March 18, 2002, by and between the Company, ABRY
Mezzanine Partners, L.P., ABACUS Master Fund, Ltd., Sandler Capital

 



--------------------------------------------------------------------------------



 



Partners V, L.P., Sandler Capital Partners V FTE, L.P., and Sandler Capital
Partners V Germany, L.P., as amended (the “Stock Purchase Agreement”) for so
long as the Company is actively engaged in the Sale Process; and (iv) waive any
right we would have to enforce any obligations of the Company pursuant to the
second sentence of Section 3B of the Certificate of Designations to the extent
any allocation of the consideration to be paid in a Sale conforms with Annex A.
     2. Approval Of A Sale: If the Company enters into an agreement for a Sale,
and the cash proceeds from that Sale available to the Series C Preferred
Stockholders and the Common Stockholders, in the aggregate, will equal or exceed
$105,000,000, we hereby agree to (i) give such approvals and consents as are
necessary to approve a Sale, including, without limitation, (a) any consents or
approvals necessary in connection with any amendment (an “Amendment”) to the
Certificate of Designations in order to permit the Common Stockholders to
receive the Common Stock Amount in a Sale and (b) any approvals or consents
required under the Certificate of Designations; the Stock Purchase Agreement;
and the letter agreement regarding the Series B Preferred Stock and Series M
Preferred Stock, among ABRY Mezzanine Partners, L.P., ABACUS Fund, Ltd., ABACUS
Fund Partners, L.P., Sandler Capital Partners V, L.P., Sandler Capital Partners
V FTE, L.P., and Sandler Capital Partners V Germany, L.P.; and (ii) to vote our
shares of Series C Preferred Stock in favor of a Sale or any Amendment. Nothing
in this Section 2 shall require the undersigned to make any representations or
covenants, or to be become a party to any agreement, in connection with a Sale;
provided, however, that the undersigned will enter into a support or similar
agreement with customary terms requiring the undersigned to take the actions
expressly provided for herein if requested by a purchaser of the Company in
connection with a Sale.
     3. Term: This letter agreement shall remain in full force and effect until
the consummation of a Sale; provided, however, that this letter agreement may be
terminated (i) at any time by mutual written consent of the Company and the
Series C Preferred Stockholders; and (ii) by the Series C Preferred Stockholders
or by the Company if an agreement for a Sale shall not have been signed on or
before February 1, 2007.
     4. Stockholder Capacity. No affiliate of the undersigned Preferred
Stockholders who is, or becomes during the term of this letter agreement, a
director of the Company, makes (or shall be deemed to have made) any agreement
or understanding in this letter agreement, including, without limitation,
Section 2, in his or her capacity as a director of the Company.
     5. Governing Law: This letter agreement shall be governed by, construed in
accordance with, and enforced under, the laws of the state of Delaware
applicable to agreements or instruments entered into and performed entirely
within such state.

 



--------------------------------------------------------------------------------



 



     6. Consent to Jurisdiction: We, and you by your acceptance and agreement
hereof, hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the courts of the State of Delaware, or any federal court
located within the State of Delaware, in any action or proceeding arising out of
or relating to this letter agreement or for recognition or enforcement of any
judgment relating thereto, and hereby irrevocably and unconditionally (i) agree
not to commence any such action or proceeding except in such courts, (ii) agree
that any claim in respect of any such action or proceeding may be heard and
determined in such Delaware courts or in such federal court, (iii) waive, to the
fullest extent we or you may legally and effectively do so, any objection that
we or you may now or hereafter have to the laying of venue of any such action or
proceeding in any such Delaware or federal court, and (iv) waive, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such Delaware or federal court. We and you
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. We and you hereby irrevocably consent to
service of process in the manner provided for notices in Section 13.4 of the
Stock Purchase Agreement. Nothing in this Agreement will affect your or our
right to serve process in any other manner permitted by law.
     7. Execution: This letter agreement may be executed by facsimile signature
and may be executed in one or more counterparts, each of which shall be deemed
to constitute an original, but all of which together shall constitute but one
agreement.

 



--------------------------------------------------------------------------------



 



          Please confirm your agreement with the foregoing by signing and
returning one copy of this letter agreement to the undersigned, whereupon this
letter agreement shall become a binding agreement among you and us.

            ABRY Mezzanine Partners, L.P.
            By:      Its:     

            Sandler Capital Partners V, L.P.
            By:      Its:     

            Sandler Capital Partners V FTE, L.P.
            By:      Its:     

            Sandler Capital Partners V Germany, L.P.
            By:      Its:     

            ABACUS Fund Partners, LP
            By:      Its:     

            ABACUS Fund, Ltd.
            By:      Its:   

 



--------------------------------------------------------------------------------



 



         

Accepted and agreed as of the date
first written above:
Penton Media, Inc.

         
 

 
By:
       
Its:
       

 



--------------------------------------------------------------------------------



 



ANNEX A

      PROCEEDS AVAILABLE TO THE SERIES C     STOCKHOLDERS AND THE COMMON    
STOCKHOLDERS     (THE “PROCEEDS”)   COMMON STOCK AMOUNT
 
   
Up to $135,000,000.
  The greater of (i) $14,000,000 and (ii) 12.75% of the Proceeds.
 
   
$135,000,000—$145,000,000.
  $17,212,500 plus 15% of the incremental value of the Proceeds above
$135,000,000.
 
   
$145,000,000—$185,000,000.
  $18,712,500 plus 25% of the incremental value of the Proceeds above
$145,000,000.
 
   
Above $185,000,000.
  $28,712,500 plus 20% of the incremental value of the Proceeds above
$185,000,000.

526635v.18.

 